UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


BILLY LAND,                             
                 Plaintiff-Appellant,
                 v.
THEODIS BECK, Secretary of
Correction; JAMES B. BENNETT,
Director of Prisons; GRADY J.
HAYNES, Superintendent of Warren
Correctional; HATTIE B. PIMPONG,                  No. 01-7386
Chief Disciplinary Hearing Officer;
ROBERT TERRY, JR., Hearing Officer;
LT. NORWOOD; J. R. JAMES,
Lieutenant; T. BROWN, Officer; D.
HARDING, Officer; A. PATTERSON,
Officer,
               Defendants-Appellees.
                                        
            Appeal from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
              Terrence W. Boyle, Chief District Judge.
                        (CA-01-533-5-BO)

                   Submitted: December 7, 2001

                      Decided: December 28, 2001

     Before LUTTIG, WILLIAMS, and KING, Circuit Judges.



Affirmed as modified by unpublished per curiam opinion.
2                            LAND v. BECK
                              COUNSEL

Billy Land, Appellant Pro Se.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Billy Land appeals the district court’s order denying relief on his
42 U.S.C.A. § 1983 (West Supp. 2001) complaint. We have reviewed
the record and the district court’s opinion and find no reversible error.
To the extent, however, that the court dismissed claims challenging
the validity of Land’s institutional conviction and revocation of good
time credits, we note that such claims are not cognizable under § 1983
absent a showing that the institutional conviction supporting the revo-
cation of good time credits has been overturned. See Edwards v. Bali-
sok, 520 U.S. 641, 645-646 (1997). A prisoner may challenge the
revocation of good time credits only by way of habeas corpus. See
Preiser v. Rodriguez, 411 U.S. 475, 500 (1973). Accordingly, we
modify the district court’s order to reflect that Land’s claims chal-
lenging the revocation of his good time credits, which would include
all his claims other than his claim that he was improperly required to
pay an administrative fee, should be dismissed without prejudice to
his right to reassert such claims in a habeas action. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                          AFFIRMED AS MODIFIED